DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “extraction unit”, “calculation unit”, and “evaluation unit” recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A computer of some sort has been identified from the Specification as structure corresponding to the aforementioned units (see page 4, line 29 – page 7, line 34 of the Specification as filed; ¶ [0019]-[0027] of the Pre-grant publication). The claim has been construed to encompass a computer or equivalents thereof such as any electronic circuit(s) configured with the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is not limited to non-transitory embodiments thereof:
MPEP 2106.03 recites in part:
Non-limiting examples of claims that are not directed to any of the statutory categories include:

• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and

• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).

As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.

The claim is drawn to “[a]n analysis program”, which (under the broadest reasonably interpretation) is understood to encompass computer software per se. The further recitation of “that is a computer program product” is not sufficient for overcoming this deficiency because a “product” per se does not necessarily imply a physical or tangible form. For example, software itself can be referred to as a computer program product.
Similarly, the further recitation of “having a computer readable medium” is not sufficient for overcoming this deficiency because even though a “medium” per se
does not possess concrete structure that would qualify as a device or part under the definition of a machine,
is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and
is not composed of matter such that it would qualify as a composition of matter.
In order to overcome this rejection, the Office recommends amending the preamble of the claim to recite: --A non-transitory computer readable medium having stored thereon instructions that, when executed by a computer, cause the computer to perform:-- (which is supported by page 5 of the Specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugae et al., “Fluorine-18-labeled 5-fluorouracil is a useful radiotracer for differentiation of malignant tumors from inflammatory lesions” Annals of Nuclear Medicine (2008), 22(1):65-72 (hereinafter “Sugae”) in view of Zhu, US 2021/0049793 A1 (hereinafter “Zhu”).
Regarding claims 1-3, Sugae teaches a method comprising:
extracting a detection value in a tumor region, a blood region, and a muscle region via nuclear medicine measurements (“The organs were harvested, weighed, and counted for radioactivity using a gamma counter (Packard Cobra II, Global Medical Instrumentation, Minnesota, MN, USA). The injected dosage per gram of tissue (ID/g) was employed as an index of radiotracer uptake in each tissue. ID/g was defined as follows: ID/g = (organ radioactivity per gram of organ)/(total injected radioactivity per gram of body weight).” Materials and methods, Biodistribution experiments, ¶ bridging pages 66 and 67; see Tables 1-3 which shows ID/g values for tumor, blood, and muscle, among other regions, of control mice, tumor mice, and tumor-inflammation mice respectively) of a subject (mice) administered with a drug ([18F]-5-fluorouracil which is abbreviated as [18F]-5-FU) containing a radiolabeled anticancer drug (“5-Fluorouracil (5-FU) is one of the most widely used Introduction, ¶ bridging pages 65 and 66; “Fluorine-18-labeled 5-fluorouracil ([18F]-5-FU) was first synthesized by the direct fluorination of uracil using carrier-added 18-fluorine in 1973 [13]. Studies using [18F]-5-FU have already been reported because of the ease of chemical synthesis of [18F]-5-FU [14], the favorable half-life of [18F] (t1/2 = 110 min), and the active metabolites of 5-FU being fluorine derivatives.” Introduction, first full ¶ of page 66) that works by accumulating in a tumor (“In some articles, the biodistribution of [18F]-5-FU in tumorbearing animals has been reported [14–17] and high [18F]-5-FU uptakes in malignant tumors have been shown. The pharmacokinetics of 5-FU has been studied with radiotracers in patients with colorectal liver metastases [18–23]. A pharmacodynamic relationship between the tumor uptake of [18F]-5-FU and treatment response of chemotherapy, first seen in mice with lymphocytic leukemia tumors [16], has also been demonstrated in humans by PET methodology [19, 23]. Dimitrakopoulou-Strauss et al. [23] showed that colorectal liver metastasis with a higher uptake of [18F]-5-FU at 2 h had a negative growth rate following chemotherapy with 5-FU, whereas that with a low uptake had disease progression. These results confirmed a similar relationship observed in magnetic resonance spectroscopy (MRS) studies [24].” Introduction, first full ¶ of page 66);
calculating a first comparison value that is a comparison result between the detection value in the blood region and the detection value in the tumor region, wherein he first comparison value is a ratio between the detection value in the blood region and the detection value in the tumor region (“Using ID/g of each tissue, organ-to-blood ratio, organ-to-muscle ratio, and tumor-to-inflammation ratio were calculated”, Materials and methods, Biodistribution experiments, ¶ bridging pages 66 and 67; as discussed below, the tumor-to-blood ratio was calculated for evaluation);
calculating a second comparison value that is a comparison result between the detection value in the muscle region and the detection value in the tumor region, wherein the second comparison value is a ratio between the detection value in the muscle region and the detection value in the tumor region (“Using ID/g of each tissue, organ-to-blood ratio, organ-to-muscle ratio, and tumor-to-inflammation ratio were calculated”, Materials and methods, Biodistribution experiments, ¶ bridging pages 66 and 67; as discussed below, the tumor-to-muscle ratio was calculated for evaluation); and
evaluating an accumulation of the drug in the tumor, based on the first comparison value (tumor-to-blood ratio) and the second comparison value (tumor-to-muscle ratio) calculated as discussed above (“The biodistribution results in colon 26 tumor-bearing mice were shown in Table 2. Tumor uptake following [18F]-5-FU or [18F]-FDG injection showed a time dependent decrease. However, after [18F]-5-FU injection, tumor-to-blood ratios significantly increased (1 h, 1.81 ± 0.37; 2 h, 3.69 ± 0.40; P < 0.001).” Results, ¶ bridging left and right columns on page 68; “At 1 and 2 h following [18F]-FDG injection, tumor-to-blood ratios (T/B) did not significantly differ from inflammation-to-blood ratios (I/B) (Fig. 2). At 1 h following [18F]-5-FU injection, T/B was not different from I/B ratios. However, at 2 h following [18F]-5-FU injection, T/B (3.56 ± 0.74) was significantly higher than I/B (1.85 ± 0.20, P < 0.001). Tumor-to-muscle ratios (T/M) and inflammation-to-muscle ratios (I/M) at 2 h following [18F]-5-FU or [18F]-FDG injection showed similar results ([18F]-5-FU; T/M = 4.22 ± 0.68, I/M = 2.23 ± 0.41, P < 0.001, [18F]-FDG; T/M = 2.40 ± 0.67, I/M = 2.46 ± 0.87, P = 0.891).” page 69, left column; “In the tumor mice, tumor-to-blood ratios and tumor-to-muscle ratios at 2 h following [18F]-5-FU injection were found to be increased when compared with 1 h. At 2 h following [18F]-5-FU injection, uptake of the tumor was significantly higher than that in the gastrointestinal organs. Low uptakes in the gastrointestinal organs are important for background when making the image by PET.” Discussion, second ¶, page 69).
Sugae does not teach that the detected values are from a nuclear medicine image per se; rather, Sugae teaches the detected values are generically from nuclear medicine measurements (e.g., using a gamma counter) as discussed above. Sugae does however teach that [18F]-5-FU can be used as a radiotracer in PET imaging: “[18F]-5-FU is one of the new radiotracers that has the possibility to be used clinically for PET imaging, especially in cases in which discrimination between inflammation and tumor is necessary” (page 70, ¶ bridging pages 69 and 70).
Further, Sugae does not teach that the method is necessarily computer implemented; i.e., Sugae does not teach a computer configured to perform the invention (which would read on the claimed extraction, calculation, and evaluation units of claim 1).
Zhu teaches a computer/workstation/other electronic data processing device (18, Fig. 1; ¶ [0031]) that is configured to
extract detection values from a nuclear medicine image of a subject (e.g., step 104, Fig. 2; ¶ [0035]
perform an calculation function (e.g., steps 108 and 110, Fig. 2; ¶ [0037]-[0040]); and
perform an evaluation function (e.g., step 112, Fig. 2; ¶ [0041]).
In this sense, the portions of the computer that are responsible for the extraction, calculation, and evaluation functions read on extraction, calculation, and evaluation units respectively.
Zhu’s techniques of (1) extracting detection values from a nuclear medicine image and (2) implementing extraction, calculation, and evaluation on a computer are applicable to the “base” invention of Sugae because both Sugae and Zhu are concerned with nuclear medicine, particularly positron emission tomography (PET).
By applying technique (1) of Zhu to Sugae, the ordinarily skilled artisan would have recognized radioactivity detection values could be measured in vivo because PET imaging is tomographic and therefore able to resolve the position of signals (i.e., where pixels are located) since images tell you how much (i.e., pixel values; e.g., brightness, etc.) and where (i.e., the relative locations of the pixel).
By applying technique (2) of Zhu to Sugae, the ordinarily skilled artisan would have recognized that the extraction, calculation, and/or evaluation, or portion(s) thereof, can be automated (e.g., the mathematics inherently involved in the extraction, calculation, and/or evaluation can be automated) in order to provide convenience to the user/clinician.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugae such that extraction, calculation, and evaluation units of a computer are configured to perform the 

Regarding claim 4, Sugae teaches a method comprising:
extracting a detection value in a tumor region, a blood region, and a muscle region via nuclear medicine measurements (“The organs were harvested, weighed, and counted for radioactivity using a gamma counter (Packard Cobra II, Global Medical Instrumentation, Minnesota, MN, USA). The injected dosage per gram of tissue (ID/g) was employed as an index of radiotracer uptake in each tissue. ID/g was defined as follows: ID/g = (organ radioactivity per gram of organ)/(total injected radioactivity per gram of body weight).” Materials and methods, Biodistribution experiments, ¶ bridging pages 66 and 67; see Tables 1-3 which shows ID/g values for tumor, blood, and muscle, among other regions, of control mice, tumor mice, and tumor-inflammation mice respectively) of a subject (mice) administered with a drug ([18F]-5-fluorouracil which is abbreviated as [18F]-5-FU) containing a radiolabeled anticancer drug (“5-Fluorouracil (5-FU) is one of the most widely used chemotherapeutic drugs as a single agent or in combination chemotherapy regimens in various cancers”, Introduction, ¶ bridging pages 65 and 66; “Fluorine-18-labeled 5-fluorouracil ([18F]-5-FU) was first synthesized by the direct fluorination of uracil using carrier-added 18-fluorine in 1973 [13]. Studies using [18F]-5-FU have already been reported because of the ease of chemical synthesis of [18F]-5-FU [14], the favorable half-life of [18F] (t1/2 = 110 min), and the active metabolites of 5-FU being fluorine derivatives.” Introduction, first full ¶ of page 66) that works by accumulating in a tumor (“In some articles, the biodistribution of [18F]-5-FU in tumorbearing animals has been reported [14–17] and high [18F]-5-FU uptakes in malignant tumors have been shown. The pharmacokinetics of 5-FU has been studied with radiotracers in patients with colorectal liver metastases [18–23]. A pharmacodynamic relationship between the tumor uptake of [18F]-5-FU and treatment response of chemotherapy, first seen in mice with lymphocytic leukemia tumors [16], has also been demonstrated in humans by PET methodology [19, 23]. Dimitrakopoulou-Strauss et al. [23] showed that colorectal liver metastasis with a higher uptake of [18F]-5-FU at 2 h had a negative growth rate following chemotherapy with 5-FU, whereas that with a low uptake had disease progression. These results confirmed a similar relationship observed in magnetic resonance spectroscopy (MRS) studies [24].” Introduction, first full ¶ of page 66);
calculating a first comparison value that is a comparison result between the detection value in the blood region and the detection value in the tumor region, wherein he first comparison value is a ratio between the detection value in the blood region and the detection value in the tumor region (“Using ID/g of each tissue, organ-to-blood ratio, organ-to-muscle ratio, and tumor-to-inflammation ratio were calculated”, Materials and methods, Biodistribution experiments, ¶ bridging pages 66 and 67; as discussed below, the tumor-to-blood ratio was calculated for evaluation
calculating a second comparison value that is a comparison result between the detection value in the muscle region and the detection value in the tumor region, wherein the second comparison value is a ratio between the detection value in the muscle region and the detection value in the tumor region (“Using ID/g of each tissue, organ-to-blood ratio, organ-to-muscle ratio, and tumor-to-inflammation ratio were calculated”, Materials and methods, Biodistribution experiments, ¶ bridging pages 66 and 67; as discussed below, the tumor-to-muscle ratio was calculated for evaluation); and
evaluating an accumulation of the drug in the tumor, based on the first comparison value (tumor-to-blood ratio) and the second comparison value (tumor-to-muscle ratio) calculated as discussed above (“The biodistribution results in colon 26 tumor-bearing mice were shown in Table 2. Tumor uptake following [18F]-5-FU or [18F]-FDG injection showed a time dependent decrease. However, after [18F]-5-FU injection, tumor-to-blood ratios significantly increased (1 h, 1.81 ± 0.37; 2 h, 3.69 ± 0.40; P < 0.001).” Results, ¶ bridging left and right columns on page 68; “At 1 and 2 h following [18F]-FDG injection, tumor-to-blood ratios (T/B) did not significantly differ from inflammation-to-blood ratios (I/B) (Fig. 2). At 1 h following [18F]-5-FU injection, T/B was not different from I/B ratios. However, at 2 h following [18F]-5-FU injection, T/B (3.56 ± 0.74) was significantly higher than I/B (1.85 ± 0.20, P < 0.001). Tumor-to-muscle ratios (T/M) and inflammation-to-muscle ratios (I/M) at 2 h following [18F]-5-FU or [18F]-FDG injection showed similar results ([18F]-5-FU; T/M = 4.22 ± 0.68, I/M = 2.23 ± 0.41, P < 0.001, [18F]-FDG; T/M = 2.40 ± 0.67, I/M = 2.46 ± 0.87, P = 0.891).” page 69, left column; “In the tumor mice, tumor-to-blood ratios and tumor-to-muscle ratios at 2 h following [18F]-5-FU injection were found to be increased when compared with 1 h. At 2 h following [18F]-5-FU injection, uptake of the tumor was significantly higher than that in the gastrointestinal organs. Low uptakes in the gastrointestinal organs are important for background when making the image by PET.” Discussion, second ¶, page 69).
Sugae does not teach that the detected values are from a nuclear medicine image per se; rather, Sugae teaches the detected values are generically from nuclear medicine measurements (e.g., using a gamma counter) as discussed above. Sugae does however teach that [18F]-5-FU can be used as a radiotracer in PET imaging: “[18F]-5-FU is one of the new radiotracers that has the possibility to be used clinically for PET imaging, especially in cases in which discrimination between inflammation and tumor is necessary” (page 70, ¶ bridging pages 69 and 70).
Further, Sugae does not teach that the method is necessarily computer implemented; i.e., Sugae does not teach an analysis program that is a computer program product having a computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, causes the computer to perform the extraction, calculation, and evaluation functions.
Zhu teaches a computer/workstation/other electronic data processing device (18, Fig. 1; ¶ [0031]) that is configured via an analysis program that is a computer program product having a computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, causes the computer to perform (see ¶ [0033]
an extraction function for extracting detection values from a nuclear medicine image of a subject (e.g., step 104, Fig. 2; ¶ [0035]);
a calculation function (e.g., steps 108 and 110, Fig. 2; ¶ [0037]-[0040]); and
an evaluation function (e.g., step 112, Fig. 2; ¶ [0041]).
Zhu’s techniques of (1) extracting detection values from a nuclear medicine image and (2) implementing extraction, calculation, and evaluation on a computer are applicable to the “base” invention of Sugae because both Sugae and Zhu are concerned with nuclear medicine, particularly positron emission tomography (PET).
By applying technique (1) of Zhu to Sugae, the ordinarily skilled artisan would have recognized radioactivity detection values could be measured in vivo because PET imaging is tomographic and therefore able to resolve the position of signals (i.e., where pixels are located) since images tell you how much (i.e., pixel values; e.g., brightness, etc.) and where (i.e., the relative locations of the pixel).
By applying technique (2) of Zhu to Sugae, the ordinarily skilled artisan would have recognized that the extraction, calculation, and/or evaluation, or portion(s) thereof, can be automated (e.g., the mathematics inherently involved in the extraction, calculation, and/or evaluation can be automated) in order to provide convenience to the user/clinician.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugae such that an analysis program that is a computer program product having a computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, causes the computer to perform the extraction, calculation, and evaluation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793